Citation Nr: 1033558	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-13 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement for medical care and 
services rendered at the Blake Medical Center Hospital from 
February 23, 2004 to February 26, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1979 to May 1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision of the Department of 
Veterans Affairs (VA) Medical Center (VAMC) in Bay Pines, 
Florida, which denied the claim for payment or reimbursement of 
unauthorized medical services at the Blake Medical Center 
Hospital from February 23, 2004 to February 26, 2004.

The Veteran testified via videoconference before the Board in 
July 2010.  A copy of the transcript of this hearing has been 
associated with the claims file.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The treatment received at the Blake Medical Center Hospital 
starting February 23, 2004 was for a medical emergency that did 
not change in nature or stabilize until the episode of care 
concluded on February 26, 2004.


CONCLUSION OF LAW

The criteria for payment or reimbursement for medical care and 
services, pursuant to 38 U.S.C.A. § 1725, rendered at the Blake 
Medical Center Hospital from February 23, 2004 to February 26, 
2004 have been met.  38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 
17.1002 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the duties to 
notify and assist, as required by the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To 
the extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the Veteran in proceeding 
with this appeal given the favorable nature of the Board's 
decision.

The Veteran sought private medical care upon having a seizure.  
She testified regarding having an additional seizure in the 
ambulance to Blake Medical Center Hospital.  VA has covered the 
cost of care starting February 20, 2004, the date of admittance 
to the hospital, but only covered costs incurred until February 
22, 2004.  VA denied payment or reimbursement of care from 
February 23, 2004 until the end of this episode of care on 
February 26, 2004, on the basis that the disability stabilized on 
February 22, 2004.  The Veteran contends, in essence, that the 
emergency continued to the end of the episode of care.  

Service connection is not in effect for any disabilities.  Thus, 
the law for application is 38 U.S.C.A. § 1725, which codifies the 
Millennium Bill, and the implementing regulation 38 C.F.R. 
§ 17.1002.  The law and regulation provides criteria under which 
payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities will, under certain 
conditions, be provided.  There are multiple criteria that must 
be satisfied for the services to be paid, with failure to satisfy 
any of the criteria precluding payment.  The VAMC denied the 
reimbursement for the emergency services in question based on the 
failure to meet just one of the criteria.  There is no indication 
that she failed to meet any other criteria.  The element is 
question is:  "The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a nature 
that the veteran could not have been safely discharged or 
transferred to a VA or other federal facility (the medical 
emergency lasts only until the time the veteran becomes 
stabilized)."  See 38 C.F.R. § 17.1002(d).

The Board is cognizant that 38 U.S.C.A. § 1725 was recently 
amended and that there is a proposed rule to amend 38 C.F.R. 
§ 17.1002.  Although this amendment changes the language of the 
element in question, as it does not effect the favorable outcome 
of this appeal, the Board finds it unnecessary to further discuss 
it at this time.

The Veteran credibly testified regarding her condition during the 
period from February 23, 2004 to February 26, 2004.  She reported 
that her parents had to assist her to the car upon her discharge 
from the hospital.  She testified that during this period of time 
she was not cognizant enough to clearly direct her own healthcare 
or make her own decisions.

The records from Blake Medical Center include a February 22, 2004 
medical note that describes the Veteran as neurologically stable.  
In April 2005, a VA clinician reviewed the evidence and found 
that the Veteran was stable for transfer to VA on February 22, 
2005.  The clinician did not provide rationale for this opinion 
or cite any evidence or record.

After review of the evidence of record, the Board finds that the 
treatment received at the Blake Medical Center Hospital starting 
February 23, 2004 was for a medical emergency that did not change 
in nature or stabilize until the episode of care concluded on 
February 26, 2004.  The Board is aware of the evidence that the 
Veteran was neurologically stable, but that does not necessary 
indicate that the Veteran was stable for transfer considering the 
Veteran's entire medical picture.  Although a VA clinician opined 
that the Veteran was stable for transfer to a VA facility on 
February 22, 2004, the clinician provided no rationale or support 
for this opinion.

In support of the claim, the Veteran provided credible testimony 
that, in essence, her condition did not improve prior to 
discharge.  She detailed how she was incapable of making 
decisions and needed significant assistance simply to leave the 
hospital.  After weighing the evidence of record, and resolving 
all reasonable doubt in the Veteran's favor, the Board finds that 
her condition did not stabilize prior to February 26, 2004, and 
thus, a favorable resolution of her appeal is warranted.  
Entitlement to payment or reimbursement for medical care and 
services rendered at the Blake Medical Center Hospital from 
February 23, 2004 to February 26, 2004 is granted.  38 U.S.C.A. § 
1725 (West 2002); 38 C.F.R. § 17.1002 (2009).


ORDER

Entitlement to payment or reimbursement for medical care and 
services rendered at the Blake Medical Center Hospital from 
February 23, 2004 to February 26, 2004 is granted.




____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


